THE THIRTEENTH COURT OF APPEALS

                                   13-17-00704-CV


                                  Lora Rae Childress
                                          v.
                                 Danny Ray Regalado


                                  On appeal from the
                    25th District Court of Gonzales County, Texas
                                 Trial Cause No. 26585


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the cause REMANDED for further proceedings consistent with its

memorandum opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

August 23, 2018